 



Exhibit 10.36
Execution Copy
STOCK PURCHASE AGREEMENT
by and between
LODGENET ENTERTAINMENT CORPORATION
and
PAR INVESTMENT PARTNERS, L.P.
December 7, 2006

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
This STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of
December 7, 2006 (the “Agreement Date”), by and between LodgeNet Entertainment
Corporation, a Delaware corporation (“Seller” or “LodgeNet”), and PAR Investment
Partners, L.P., a Delaware limited partnership (“Buyer”; Buyer and Seller are
referred to individually as a “Party” and collectively as the “Parties.”)
RECITALS
     A. Seller has entered into a Stock Purchase Agreement, of even date
herewith, with Liberty Satellite & Technology, Inc. (“LS&T”) and Liberty Media
Corporation (in the form attached hereto as Exhibit A, the “Liberty SPA”),
pursuant to which Seller will acquire 100% of the issued and outstanding shares
of capital stock of Ascent Entertainment Group, Inc. (the “Acquisition”), which
prior to the Acquisition owned 100% of the issued and outstanding shares of
capital stock of On Command Corporation, a Delaware corporation (“ONCO”).
     B. Pursuant to the Liberty SPA, at the closing of the Acquisition, and as
part of the consideration for such Acquisition, Seller will issue 2,050,000
shares of its common stock to LS&T.
     C. Concurrently therewith, Seller desires to sell to the Buyer and Buyer
desires to purchase from the Seller 1,000,000 shares of common stock, par value
$.01 per share (the “Shares”) of the Seller, for the consideration and subject
to the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement, and intending to be legally bound, the parties
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1. Definitions. The following terms have the following meanings for
purposes of this Agreement:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person.
“Agreement” has the meaning set forth in the preamble.
“Agreement Date” has the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------



 



     “Buyer” has the meaning set forth in the preamble.
     “Closing” has the meaning set forth in Section 2.3.
     “Closing Date” has the meaning set forth in Section 2.34.

    “Beneficial Ownership and derivative terms.” As determined pursuant to
Rule 13d-3 and Rule 13d-5 under the Exchange Act and any successor regulation,
except that in determining Beneficial Ownership, without duplication, equity
securities that may be acquired pursuant to rights to acquire equity securities
that are exercisable more than sixty days after a date shall nevertheless be
deemed to be Beneficially Owned.

     “Blackout Period.” As defined in Section 7.6 below.
     “Board.” The Board of Directors of LodgeNet.

    “Business Days” means any day other than Saturday, Sunday, or a day on which
banking institutions of the State of New York are authorized by law or executive
order to close.       “Current Filings” has the meaning set forth in
Section 4.7.       “Encumbrance” means any mortgage, pledge, assignment, lien,
charge, restriction, encumbrance or security interest of any kind or nature.    
  “Exchange Act.” The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.       “Free Writing Prospectus.” A free writing
prospectus as defined in Rule 405 under the Securities Act.

    “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
(and its predecessors), the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board that are applicable to the
circumstances as of the date of determination, consistently applied.

     “Issuer Free Writing Prospectus.” An issuer free writing prospectus as
defined in Rule 433 under the Securities Act.
     “LodgeNet” has the meaning set forth in the preamble.
     “LodgeNet Securities” means any equity securities of LodgeNet.

    “PAR Shares” means the Shares and the 1,156,997 shares of LodgeNet common
stock previously purchased and currently owned by Buyer on the date hereof.    
  “Party” or “Parties” has the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------



 



    “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other entity, or a Governmental Authority.

     “Piggyback Notice.” As defined in Section 7.3 below.
     “Piggyback Registration.” As defined in Section 7.3 below.

    “Prospectus.” The prospectus included in the applicable Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all amendments (including post-effective amendments) and including
all material incorporated by reference or deemed to be incorporated by reference
in such Prospectus.

     “Purchase Price” has the meaning set forth in Section 2.2.

    “Registrable Securities” means the Shares; provided, however, that as to any
Registrable Securities, such securities will irrevocably cease to constitute
Registrable Securities upon the earliest to occur: (i) the date on which the
securities are disposed of pursuant to an effective registration statement under
the Securities Act; (ii) the date on which all of such securities are eligible
to be sold by Buyer to the public pursuant to Rule 144(k) (or any successor
provision) under the Securities Act; (iii) the date on which the securities have
been transferred to any Person other than Buyer, except in accordance with a
Permitted Transfer; or (iv) the date on which the securities cease to be
outstanding.

     “Registration Expenses.” As defined in Section 7.14 below.

    “Registration Statement.” Any registration statement of LodgeNet under the
Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement (including post-effective
amendments), and all exhibits and all materials incorporated by reference or
deemed to be incorporated by reference in such registration statement.

    “Restricted Period.” The period of time commencing on the Closing Date and
ending on the date that is six (6) months after the Closing Date.      
“Rule 144.” Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.       “SEC.” The United States Securities and Exchange Commission
and any successor United States federal agency or governmental authority having
similar powers.       “Securities Act.” The Securities Act of 1933, as amended,
and the rules and regulations thereunder.

 



--------------------------------------------------------------------------------



 



    “Seller” has the meaning set forth in the preamble.       “Shares” has the
meaning set forth in Recital C.       “Shelf Registration.” As defined in
Section 7.1 below.       “Subsidiaries” means all Persons that the Company
directly or indirectly controls.       “Underwritten Registration” or
“Underwritten Offering.” A registration in which LodgeNet Securities are sold to
an underwriter for reoffering to the public.

ARTICLE II
PURCHASE AND SALE OF SHARES; CLOSING
     Section 2.1. Purchase and Sale of Shares. Subject to the terms and
conditions set forth in this Agreement, at the Closing, Seller will sell and
transfer the Shares to Buyer, and Buyer will purchase the Shares from Seller,
free and clear of any and all Encumbrances, as set forth in this Article II.
     Section 2.2. Purchase Price. The aggregate purchase price for the Shares
will be $23,370,000 (the “Purchase Price”).
                    (a) The Purchase Price will be paid at the Closing by wire
transfer of immediately available funds pursuant to wire instructions provided
by Seller to Buyer no later than two (2) Business Days prior to the Closing
Date, or by such other means as may be agreed between the Parties hereto. Seller
shall deliver to Buyer a certificate or certificates representing the Shares to
be purchased by, and sold to, the Buyer pursuant to Section 2.1 hereof,
registered in the names and in the denominations designated and provided by the
Buyer at least three (3) Business Days prior to the Closing Date.
     Section 2.3. Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Leonard, Street and
Deinard in Minneapolis, Minnesota on the date on which the Acquisition is closed
or at such other time and place as the Parties may mutually agree in writing
(the “Closing Date”).
ARTICLE III
BUYER’S REPRESENTATIONS AND WARRANTIES
     Section 3.1. Organization of Buyer. Buyer is a limited partnership duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.
     Section 3.2. Authorization; Binding Effect. Buyer has all requisite
partnership power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement, and this Agreement has been duly
executed and delivered by Buyer. This Agreement constitutes and, when executed
and delivered by Buyer at the Closing will constitute, a legal, valid, and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except insofar as enforcement may be limited

 



--------------------------------------------------------------------------------



 



    by bankruptcy, insolvency, or other laws affecting generally the
enforceability of creditors’ rights and by limitations on the availability of
equitable remedies.

     Section 3.3. Noncontravention; Consents. Neither the execution and delivery
of this Agreement, nor the consummation of the transactions contemplated by this
Agreement, will (a) violate any material legal requirement to which Buyer is
subject or any provision of the certificate of limited partnership or governing
documents of Buyer or (b) result in a material breach of, constitute a material
default under, result in the acceleration of, create in any Person the right to
accelerate, terminate, modify or cancel, any contract, agreement, lease, license
or other arrangement to which Buyer is a party or by which it is bound or to
which its assets are subject. Except for an filing required under the
hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
(if any) Buyer is not required to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any Governmental Authority or
other Person in order for Buyer to consummate the transactions contemplated by
this Agreement.
     Section 3.4. Brokers’ Fees. Buyer has no obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
     Section 3.5. Investment Intent. Buyer is acquiring the Shares under this
Agreement solely for the purpose of investment for its own account, not as a
nominee or agent, and not with a view to, or for sale in connection with, any
distribution of any part thereof within the meaning of Section 2(11) of the
Securities Act or any applicable state securities or “blue sky laws”.
     Section 3.6. Disclosure of Information; Non-reliance. Buyer has been
furnished all information it considers necessary or appropriate for deciding
whether to accept the Shares. Buyer has had an opportunity to ask questions and
receive answers from Seller regarding the business, properties, financial
condition and prospects of the Seller, and all such questions have been answered
to the full satisfaction of the Buyer. In making its decision to purchase the
Shares, Buyer has relied solely on its own investigation of Seller and has not
relied on any opinions, analyses, representations or warranties of Seller or any
third party, except for the representations and warranties contained in
Article IV hereof.
     Section 3.7. Accredited Investor. Buyer is an “accredited investor” as such
term is defined in Rule 501 of Regulation D under the Securities Act.
     Section 3.8. Current Ownership. As of the Agreement Date, Buyer owns
1,156,997 shares of common stock of Seller.
     Section 3.9. Restricted Securities. Buyer understands that the Shares are
characterized as “restricted securities” under the United States federal
securities laws inasmuch as such Shares are being acquired in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances. In the

 



--------------------------------------------------------------------------------



 



    absence of an effective registration statement covering such Shares or an
available exemption from registration under the Securities Act, such Shares must
be held indefinitely.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Buyer as follows:
     Section 4.1. Organization of Seller. Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.
     Section 4.2. Authorization; Binding Effect.
                    (a) Seller has all requisite corporate power and authority
to execute and deliver this Agreement and such other documents as required to
consummate the Acquisition and to perform its obligations under this Agreement
and such other documents as required to consummate the Acquisition. As of the
Closing Date, this Agreement has been duly executed and delivered by Seller.
                    (b) This Agreement constitutes the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except insofar as enforcement may be limited by bankruptcy, insolvency, or other
laws affecting generally the enforceability of creditors’ rights and by
limitations on the availability of equitable remedies.
     Section 4.3. Noncontravention; Consents. Neither the execution and the
delivery of this Agreement nor the consummation of the transactions contemplated
by this Agreement will (a) violate any material legal requirement to which
Seller is subject or any provision of the certificate of incorporation or bylaws
(or comparable constituent documents) of Seller or (b) result in a material
breach of, constitute a material default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, any
contract, agreement, lease, license, or other arrangement to which Seller is a
party or by which it is bound or to which its assets are subject. Except for the
filing of a Form D with the SEC (if required), Seller does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Authority or other Person in order for Buyer and
Seller to consummate the transactions contemplated by this Agreement.
     Section 4.4. Certain Proceedings. There is no proceeding against or
involving Seller or any Affiliate of Seller that has been commenced or, to
Seller’s knowledge, threatened against or involving Seller or any Affiliate of
Seller that challenges, or may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated by
this Agreement.
     Section 4.5. Brokers’ Fees. Seller has no obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 4.6. Delivery of Shares. The Shares being issued and delivered
hereunder, when issued and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly authorized,
validly issued, fully paid and non-assessable. The transfer and delivery of such
Shares by Seller to Buyer against the payment of the Purchase Price as
contemplated by this Agreement will transfer good and valid title to the Shares,
free and clear of all Encumbrances.
     Section 4.7. SEC Filings; Financial Information.
                    (a) Seller is a publicly traded company that is listed on
The NASDAQ Global Market under the ticker symbol “LNET” and files reports,
registration and proxy statements and other information with the SEC on its
EDGAR System, all of which are available to Buyer over the internet at the SEC’s
web site at http://www.sec.gov.
                    (b) Since January 1, 2006, Seller has filed in a timely
manner all required reports, schedules, forms, statements, and other documents
with the SEC that Seller was required to file under Section 13, 14(a), and 15(d)
of the Exchange Act (the “SEC Filings”). As of their respective filing dates,
(i) the SEC Filings complied in all material respects with requirements of the
Securities Act or the Exchange Act, as the case may be and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Filings,
and (ii) none of the SEC Filings contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Except to the extent that
information contained in any SEC Filing has been revised or superseded by a
later filed SEC Filing, none of the SEC Filings contains any untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
                    (c) The financial information for Seller and its
subsidiaries contained in the SEC Filings fairly present in all material
respects, as of the dates thereof and for the periods then ended, the financial
position and results of operations of Seller and its consolidated subsidiaries
in conformity with GAAP (except as indicated in the notes thereto), subject to
normal year-end adjustments (that are not material, either individually or in
the aggregate) with respect to unaudited financial statements. Except as set
forth in the SEC Filings, neither Seller nor any of its subsidiaries has any
material liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise) required by GAAP to be set forth on a consolidated
balance sheet of Seller and its consolidated subsidiaries or in the notes
thereto.
     Section 4.8. Capital Stock and Ownership of Seller.
                    (a) The authorized capital stock of Seller consists of
50,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, $.01
par value. As of the date hereof, Seller has (i) 18,690,073 issued and
outstanding shares of Common Stock, all of which are validly issued, fully paid,
and non-assessable; and (ii) no shares of issued or

 



--------------------------------------------------------------------------------



 



    outstanding Preferred Stock. No shares of Common Stock or Preferred Stock
that have been issued are held by Seller in its treasury.

                    (b) As of the date hereof, Seller has (i) outstanding
options to purchase a total of 2,175,775 shares of Common Stock under the
LodgeNet Entertainment Corporation 2003 Stock Option and Incentive Plan and the
LodgeNet Entertainment Corporation 1993 Stock Option Plan (collectively, the
“Plans”) and (ii) 180,050 shares of unvested restricted stock outstanding. As of
the date hereof, 696,638 additional shares of Common Stock are available for
issuance under the Plans.
                    (c) Except for (x) options issued under and in accordance
with the Plans; and (z) as contained in this Agreement and the Liberty SPA,
there are no options, warrants, convertible securities, or other rights,
agreements, arrangements, or commitments of any character obligating Seller to
issue or sell any additional shares of capital stock of, or other equity
interest in, Seller.
     Section 4.9. Liberty SPA. True, correct and complete copies of the Liberty
SPA and the Stockholders Agreement, dated December 6, 2006, among LodgeNet, LS&T
and Liberty Media Corporation are attached hereto as Exhibits A and B,
respectively.
ARTICLE IVA
COVENANTS
     Section 4A.1. Taking of Necessary Action. (a) Seller and Buyer shall
cooperate with each other and use their respective reasonable best efforts to
take or cause to be taken all actions, and do or cause to be done all things,
necessary, proper or advisable on its part under this Agreement and applicable
law to consummate and make effective the transactions contemplated by this
Agreement as soon as practicable, including preparing and filing as promptly as
practicable all documentation to effect all necessary notices, reports and other
filings and to obtain as promptly as practicable all consents, registrations,
approvals, permits and authorizations necessary or advisable to be obtained from
any third party and/or any governmental authority, including under the HSR Act.
     Section 4A.2. Notification Requirements. Seller shall promptly, but in no
event later than five (5) Business Days, notify Buyer in writing if any of the
events referred to in Sections 8.1(b), (c) or (d) shall have occurred or if
Seller intends to take any of the actions referred to in Sections 8.1(b) or (c).
ARTICLE V
CONDITIONS TO CLOSING
     Section 5.1. Conditions to Obligation of Buyer. The obligation of Buyer to
purchase the Shares and to take any other such actions required to be taken by
Buyer at the Closing is subject to the satisfaction, at or prior to the Closing,
of each of the following conditions (any of which may be waived by Buyer, in
whole or in part):

 



--------------------------------------------------------------------------------



 



                    (a) the representations and warranties set forth in
Article III shall be true and correct as of the date hereof and true and correct
in all material respects as of the Closing Date;
                    (b) the closing of the Acquisition shall have occurred on
the terms set forth in the Liberty SPA;
                    (c) if required, the waiting period under the HSR Act shall
have expired or been terminated and any applicable foreign antitrust approvals
required by applicable Antitrust Law shall have been obtained without any
Governmental Authority taking any action to prevent the consummation of the
transactions contemplated by this Agreement;
                    (d) no Proceeding against the Buyer shall be pending before
any Governmental Authority and no statute, judgment, order, decree, ruling,
injunction, or charge shall be in effect, which reasonably could (i) prevent or
materially delay the consummation of any of the transactions contemplated by
this Agreement, or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation; and
                    (e) the Shares to be issued to Buyer under this Agreement
shall have been authorized for listing or quotation, as applicable, on the
NASDAQ Stock Market upon official notice of issuance.
     Section 5.2. Conditions to Obligation of Seller. The obligation of Seller
to sell the Shares and to take any other such actions required to be taken by
Seller at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):
                    (a) the representations and warranties set forth in
Article IV shall be true and correct in all material respects as of the Closing
Date;
                    (b) if required, the waiting period under the HSR Act shall
have expired or been terminated and any applicable foreign antitrust approvals
shall have been obtained without any Governmental Authority taking any action to
prevent the consummation of the transactions contemplated by this Agreement;
                    (c) no Proceeding against the Seller shall be pending before
any Governmental Authority, and no statute, judgment, order, decree, ruling,
injunction, or charge shall be in effect, which reasonably could (i) prevent or
materially delay the consummation of any of the transactions contemplated by
this Agreement or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation; and
                    (d) the closing of the Acquisition shall have occurred.
ARTICLE VI
STANDSTILL PROVISIONS

 



--------------------------------------------------------------------------------



 



     Section 6.1. Dispositions of LodgeNet Securities.
               (a) Transfer Prohibited. For a period of six (6) months following
the Closing Date, Buyer will not Transfer any of the Shares acquired under this
Agreement. For purposes of this Agreement, “Transfer” means any attempt by Buyer
to take any of the following actions in connection with the Shares:
                    (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act other than a Permitted Transfer,
defined herein;
                    (ii) enter into any swap or other arrangement that transfers
to another Person, in whole or in part, any of the economic consequences of
ownership of the Shares or any securities convertible into or exercisable for
the Shares or other rights to purchase the Shares, whether any such transaction
is to be settled by delivery of the Shares or such other securities, in cash or
otherwise, other than a variable forward sale or collar or similar transaction
involving a put and/or call option settled in cash or securities; or
                    (iii) publicly announce an intention to effect any
transaction prohibited by this Section 6.1.
               (b) Attempted Transfers Void. Any attempted Transfer by Buyer of
the Shares in violation of this Agreement is void.
     Section 6.2. Permitted Transfer. Notwithstanding anything herein to the
contrary, the provisions of Sections 6.1 and 6.2 shall not apply to any
Transfers by the Buyer to its limited partners (a “Permitted Transfer”);
provided, however, that such limited partner, as Transferee, shall be bound by
and subject to all provisions of this Agreement as if such Shares were still
held by the Buyer.
ARTICLE VII
REGISTRATION RIGHTS.
     Section 7.1. Shelf Registration. Seller shall (i) cause a shelf
registration statement on Form S-3 (or other appropriate form) covering the
resale of all of the Registrable Securities to be filed with the SEC within six
(6) months after the Closing Date, (ii) cause such registration statement to be
declared effective by the SEC no later than six (6) months after the Closing
Date and (iii) keep such registration statement continuously effective until
Buyer no longer holds any Registrable Securities (the “Shelf Registration”).
     Section 7.2. Underwritten Offering. Buyer will have the right to request
one Underwritten Offering of Registrable Securities under the Shelf
Registration. In the event that Buyer requests an Underwritten Offering,
LodgeNet shall, subject to Buyer’s

 



--------------------------------------------------------------------------------



 



    reasonable approval, select one or more investment banking firms of national
standing to be the managing underwriter for the Underwritten Offering. Buyer
agrees to enter into an underwriting agreement with the underwriters, provided
that the underwriting agreement is in customary form and reasonably acceptable
to Buyer.

     Section 7.3. Right to Piggyback Registration. If at any time after the
Restricted Period, LodgeNet proposes to file a registration statement under the
Securities Act with respect to an offering of LodgeNet Securities (other than a
registration statement (a) on Form S-8 or any successor form thereto, (b) on
Form S-4 or any successor form thereto relating solely to the sale of securities
to employees, directors, officers, consultants or advisors of LodgeNet or its
Affiliates pursuant to a stock option, stock purchase or similar benefit plan or
(c) relating to a transaction under Rule 145 under the Securities Act), whether
or not for its own account, on a form that would permit registration of
Registrable Securities for sale to the public under the Securities Act, then
LodgeNet will give written notice (the “Piggyback Notice”) of such proposed
filing to Buyer at least ten (10) days before the anticipated filing date. Such
notice will include the number and class of equity securities proposed to be
registered, the proposed date of filing of such registration statement, any
proposed means of distribution of such equity securities, any proposed managing
underwriter of such equity securities, the name of the holders whose LodgeNet
securities are being registered if the registration is a secondary offering, to
the extent then known to LodgeNet, and a good faith estimate by LodgeNet of the
proposed maximum offering price of such equity securities as such price is
proposed to appear on the facing page of such registration statement, and will
offer Buyer the opportunity to register such amount of Registrable Securities as
it may request on the same terms and conditions as the registration of
LodgeNet’s or other Person’s securities, as the case may be (a “Piggyback
Registration”). LodgeNet will include in each Piggyback Registration all
Registrable Securities for which LodgeNet has received written requests for
inclusion within five (5) days after delivery of the Piggyback Notice, subject
to Section 7.4.
     Section 7.4. Priority on Piggyback Registrations.
                    (a) If the Piggyback Registration is an Underwritten
Offering, LodgeNet will cause the managing underwriter of that proposed offering
to permit Buyer’s requested Registrable Securities to be included in the
Piggyback Registration and to include all such Registrable Securities on the
same terms and conditions as any similar LodgeNet Securities. Notwithstanding
the foregoing, if the managing underwriter of such Underwritten Offering advises
LodgeNet that, in its view, the total amount of securities that LodgeNet, Buyer
and any other holders propose to include in such offering is such as to
adversely affect the success of such Underwritten Offering, then:
                         (i) if such Piggyback Registration is a primary
registration by LodgeNet for its own account, LodgeNet will include in such
Piggyback Registration: (A) first, all securities to be offered by LodgeNet; and
(B) second, up to the full amount of securities requested to be included in such
Piggyback Registration by Buyer and all other holders having registration
rights, allocated pro rata among such holders, on the basis of the amount of
securities requested to be included therein by each such holder, so that the
total amount of securities to be included in such Underwritten Offering is the

 



--------------------------------------------------------------------------------



 



    full amount that, in the view of such managing underwriter, can be sold
without adversely affecting the success of such Underwritten Offering; and

                         (ii) if such Piggyback Registration is an underwritten
secondary registration for the account of holders of securities of LodgeNet,
LodgeNet will include in such registration: (A) first, all securities of the
Persons exercising “demand” registration rights requested to be included
therein; and (B) second, up to the full amount of securities requested to be
included in the registration Buyer and all other holders having registration
rights, allocated pro rata among such holders, on the basis of the amount of
securities requested to be included therein by each such holder, so that the
total amount of securities to be included in such Underwritten Offering is the
full amount that, in the view of such managing underwriter, can be sold without
adversely affecting the success of such Underwritten Offering.
                    (b) If so requested (pursuant to a timely notice) by the
managing underwriter in any Underwritten Offering, whether or not Buyer
participates in such offering, Buyer will agree not to effect any public sale or
distribution (or any other type of sale or hedging activity as the managing
underwriter reasonably determines is appropriate in order to not adversely
affect the Underwritten Offering) of any such Registrable Securities, including
a sale pursuant to Rule 144 (but excluding any Registrable Securities included
in such Underwritten Offering), during the ten (10) days prior to, and during
such period, not to exceed ninety (90) days, following, the closing date of such
Underwritten Offering as the managing underwriter reasonably determines is
appropriate in order to not adversely affect the Underwritten Offering. In the
event of such a request, LodgeNet may impose, during such period, appropriate
stop-transfer instructions with respect to the Registrable Securities subject to
such restrictions.
     Section 7.5. Withdrawal of Piggyback Registration.
                    (a) If at any time after giving the Piggyback Notice and
prior to the effective date of the Registration Statement filed in connection
with the Piggyback Registration, LodgeNet determines for any reason not to
register or to delay the Piggyback Registration, LodgeNet may, at its election,
give notice of its determination to Buyer, and in the case of a determination
not to register, will be relieved of its obligation to register any Registrable
Securities in connection with the abandoned Piggyback Registration, without
prejudice.
                    (b) Buyer may withdraw its request to be included in a
Piggyback Registration by giving written notice to LodgeNet of its intention to
withdraw from that registration, provided, however, that (i) Buyer’s request be
made in writing, (ii) the withdrawal must be made during the time period and on
the terms determined by LodgeNet and the underwriters, if any, and (iii) the
withdrawal will be irrevocable and, after making the withdrawal, Buyer will no
longer have any right to include its Registrable Securities in that specific
Piggyback Registration.

 



--------------------------------------------------------------------------------



 



                    (c) An election by LodgeNet to withdraw a Piggyback
Registration under this Section shall not be deemed to be a breach of LodgeNet’s
obligations with respect to such Piggyback Registration.
     Section 7.6. Blackout Periods.
                    (a) For purposes of this Agreement, “Blackout Periods” means
the periods described in this Section 7.6(a):
                         (i) Notwithstanding anything contained in Sections 7.1
to 7.5 to the contrary, if the Board determines in good faith that the
registration and distribution of Registrable Securities (A) would require
premature disclosure of a matter the Board has determined would not be in the
best interest of LodgeNet to be disclosed at such time, (B) would materially
adversely affect or interfere with in any material respect any financing,
acquisition, corporate reorganization or other material transaction or
development involving LodgeNet, then LodgeNet will promptly give Buyer notice of
such determination and will be entitled to postpone the preparation, filing or
effectiveness or suspend the effectiveness of a Registration Statement for a
reasonable period of time not to exceed 75 days, provided, however, that
LodgeNet may extend one such postponement for up to 105 days.
                    (b) Notwithstanding anything contained in this Section 7.6
to the contrary, in no event will the number of days included in all Blackout
Periods during any consecutive 12-month period exceed an aggregate of 180 days.
     Section 7.7. Registration Procedures. In connection with LodgeNet’s
registration obligations herein, LodgeNet will use its reasonable efforts to
effect such registrations to permit the sale of Registrable Securities by Buyer
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto LodgeNet will as promptly as reasonably practicable:
                    (a) prepare and file with the SEC a Registration Statement
on an appropriate form under the Securities Act available for the sale of the
Registrable Securities by Buyer in accordance with the intended method or
methods of distribution thereof;
                    (b) furnish, at its expense, to Buyer such number of
conformed copies of the Registration Statement and each amendment thereto, of
the Prospectus and each supplemental thereto, and of such other documents as
Buyer reasonably may request from time to time;
                    (c) prepare and file with the SEC any amendments and
post-effective amendments to the Registration Statement as may be necessary and
any supplements to the Prospectus as may be required or appropriate, in the view
of LodgeNet and its counsel, by the rules, regulations or instructions
applicable to the registration form used by LodgeNet or by the Securities Act to
keep the Registration Statement effective until such time as all Registrable
Securities covered by the Registration Statement are sold in

 



--------------------------------------------------------------------------------



 



    accordance with the intended plan of distribution set forth in the
Registration Statement or supplement to the Prospectus;

                    (d) promptly following its actual knowledge thereof, notify
Buyer and the managing underwriter, if any:
                         (i) when a Registration Statement, Prospectus, Issuer
Free Writing Prospectus or any supplement or amendment has been filed and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective;
                         (ii) of any request by the SEC or any other
governmental authority for amendments or supplements to a Registration
Statement, Prospectus or Issuer Free Writing Prospectus or for additional
information;
                         (iii) of the issuance by the SEC or any other
governmental authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose;
                         (iv) of the receipt by LodgeNet of any written
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;
                         (v) of the occurrence of any event which makes any
statement made in the Registration Statement or Prospectus or any Issuer Free
Writing Prospectus untrue in any material respect or which requires the making
of any changes in a Registration Statement, Prospectus, Issuer Free Writing
Prospectus or other documents so that it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading; and
                         (vi) of LodgeNet’s reasonable determination that a
post-effective amendment to a Registration Statement is necessary;
                    (e) use its reasonable efforts to prevent the issuance or
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement, or the lifting of any suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable date;
                    (f) prior to any public offering of Registrable Securities,
register or qualify and cooperate with Buyer, the managing underwriter, if any,
and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions within the United States as Buyer or the managing
underwriter reasonably requests in writing and maintain each registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective; provided, however, that
LodgeNet will not be

 



--------------------------------------------------------------------------------



 



    required to qualify generally to do business in any jurisdiction in which it
is not then so qualified or take any action which would subject it to general
service of process or material taxation in any jurisdiction in which it is not
then so subject;

                    (g) as promptly as practicable upon the occurrence of any
event contemplated by Sections 7.7(d)(v) or 7.7(d)(vi) hereof, prepare (and
furnish, at its expense, to Buyer a reasonable number of copies of) a supplement
or post-effective amendment to each Registration Statement or a supplement to
the related Prospectus (including by means of an Issuer Free Writing
Prospectus), or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such Prospectus or Issuer Free Writing Prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;
                    (h) in the case of an Underwritten Offering, enter into
customary agreements (including an underwriting agreement) and take other
actions reasonably necessary to expedite the disposition of the Registrable
Securities, and in connection therewith:
                         (i) obtain opinions of counsel to LodgeNet and updates
thereof covering matters customarily covered in opinions of counsel requested in
Underwritten Offerings, addressed to Buyer and the managing underwriter;
                         (ii) obtain “comfort” letters and updates thereof from
the independent certified public accountants of LodgeNet addressed to Buyer and
the managing underwriter, if any, covering matters customarily covered in
“comfort” letters in connection with Underwritten Offerings;
                         (iii) provide officers’ certificates and other
customary closing documents reasonably requested by the managing underwriter;
                         (iv) if requested by the managing underwriter or
underwriters or counsel to Buyer, promptly incorporate in a prospectus
supplement or post effective amendment such information as such managing
underwriter or underwriters or counsel reasonably requests to be included
therein, and which is reasonably related to the offering of such Registrable
Securities, including, without limitation, with respect to the Registrable
Securities being sold to such underwriter or underwriters, the purchase price
being paid therefor by such underwriter or underwriters and any other terms of
an underwritten offering of the Registrable Securities to be sold in such
offering, and LodgeNet shall promptly make all required filings of such
prospectus supplement or post effective amendment; and
                         (v) cooperate with Buyer and each underwriter and their
respective counsel in connection with any filings required to be made with the
National Association of Securities Dealers, Inc. (“NASD”), including, if
appropriate, the pre-filing of a prospectus as part of a Registration Statement
in advance of an Underwritten Offering.

 



--------------------------------------------------------------------------------



 



                    (i) upon reasonable notice and at reasonable times during
normal business hours, make available for inspection by a representative of
Buyer and the managing underwriter, if any, participating in any disposition of
Registrable Securities and any attorney or accountant retained by Buyer or any
underwriter, all financial and other records, pertinent corporate documents and
properties of LodgeNet that are reasonably necessary for a due diligence
investigation by an underwriter or a selling stockholder, as applicable, in
LodgeNet’s sole reasonable discretion, and cause the officers, directors and
employees of LodgeNet to supply all information reasonably requested by any such
representative, underwriter, attorney or accountant in connection with the
Registration Statement;
                    (j) use its reasonable efforts to comply with all applicable
rules and regulations of the SEC relating to such registration and make
generally available to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act, provided that LodgeNet will
be deemed to have complied with this Section 7.7(j) if it has satisfied the
provisions of Rule 158 under the Securities Act (or any similar rule promulgated
under the Securities Act); and
                    (k) use its reasonable efforts to procure the cooperation of
LodgeNet’s transfer agent in settling any offering or sale of Registrable
Securities;
                    (l) cause all such Registrable Securities to be listed on
each securities exchange or automated quotation system on which similar
securities issued by LodgeNet are then listed.
     Section 7.8. Information from Buyer.
                    (a) Upon requested inclusion of its Registrable Securities
in any Registration Statement, Buyer shall furnish to LodgeNet such information
regarding Buyer and its plan and method of distribution of such Registrable
Securities as LodgeNet may, from time to time, reasonably request. LodgeNet may
refuse to proceed with the registration of Buyer’s Registrable Securities if
Buyer unreasonably fails to furnish such information within a reasonable time
after receiving such request.
                    (b) Buyer will promptly (i) following its actual knowledge
thereof, notify LodgeNet of the occurrence of any event that makes any statement
made in a Registration Statement, Prospectus, Issuer Free Writing Prospectus or
other Free Writing Prospectus regarding Buyer untrue in any material respect or
that requires the making of any changes in a Registration Statement, Prospectus
or Free Writing Prospectus so that, in such regard, it will not, with respect to
Buyer, contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements not misleading
and (ii) provide LodgeNet with such information regarding Buyer as may be
required to enable LodgeNet to prepare a supplement or post-effective amendment
to any such Registration Statement or a supplement to such Prospectus or Free
Writing Prospectus.

 



--------------------------------------------------------------------------------



 



                    (c) With respect to any Registration Statement for an
Underwritten Offering, the inclusion of Buyer’s Registrable Securities therein
will be conditioned, at the managing underwriter’s request, upon the execution
and delivery by Buyer of an underwriting agreement in form, scope and substance
as is customary in Underwritten Offerings.
     Section 7.9. Suspension of Disposition.
                    (a) Upon receipt of any notice from LodgeNet of the
occurrence of any event of the type described in Sections 7.7(d)(ii),
7.7(d)(iii), 7.7(d)(iv), 7.7(d)(v) or 7.7(d)(vi), Buyer will discontinue
disposition of Registrable Securities covered by a Registration Statement,
Prospectus or Free Writing Prospectus and suspend use of such Prospectus or Free
Writing Prospectus until Buyer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 7.7(g) or until it is advised by
LodgeNet that the use of the applicable Prospectus or Free Writing Prospectus
may be resumed and have received copies of any additional or supplemental
filings that are incorporated or deemed to be incorporated by reference in such
Prospectus or Free Writing Prospectus. In the event LodgeNet shall give any such
notice, LodgeNet will use reasonable best efforts to promptly amend or
supplement the Prospectus or Issuer Free Writing Prospectus or take such other
action as is necessary in order to provide to Buyer as promptly as practicable
(i) the copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus contemplated by Section 7.7(g) or (ii) the advice referenced in this
Section 7.9(a).
                    (b) Upon receipt of any notice from LodgeNet of the
happening of an event specified in Section 7.6(a)(i), Buyer will discontinue
disposition of Registrable Securities covered by a Registration Statement,
Prospectus or Free Writing Prospectus and suspend use of such Prospectus or Free
Writing Prospectus until the earlier to occur of Buyer’s receipt of (i) copies
of a supplemented or amended Prospectus or Issuer Free Writing Prospectus
describing the event giving rise to the aforementioned suspension and (ii)
(A) notice from LodgeNet that the use of the applicable Prospectus or Issuer
Free Writing Prospectus may be resumed and (B) copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Issuer Free Writing Prospectus. In the event
LodgeNet shall give any such notice, LodgeNet will use reasonable best efforts
to promptly amend or supplement the Prospectus or Issuer Free Writing Prospectus
or take such other action as is necessary in order to provide to Buyer as
promptly practicable (i) a supplemented or amended Prospectus or Issuer Free
Writing Prospectus describing the event giving rise to the aforementioned
suspension or (ii) notice that use of the applicable Prospectus or Issuer Free
Writing Prospectus may resume
     Section 7.10. Registration Expenses.
                    (a) All fees and expenses incurred by LodgeNet in complying
with Sections 7.1 to 7.5 and Section 7.7 (“Registration Expenses”) will be borne
by LodgeNet. These fees and expenses will include without limitation (i) all
registration, filing and qualification fees, (ii) printing, duplicating and
delivery expenses, (iii) fees and

 



--------------------------------------------------------------------------------



 



    disbursements of counsel for LodgeNet, (iv) fees and expenses of complying
with state securities or “blue sky” laws (including the fees and expenses of any
local counsel in connection therewith), and (v) fees and disbursements of all
independent certified public accountants referred to in Section 7.7(h)(ii)
(including the expenses of any special audit and “comfort” letters required by
or incident to such performance).

                    (b) Notwithstanding anything contained herein to the
contrary, all underwriting fees, discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities will be borne by
Buyer.
     Section 7.11. Indemnification.
                    (a) LodgeNet will indemnify and hold harmless Buyer, its
Affiliates, officers, directors, managers, partners, stockholders, employees,
advisors, agents and other representatives, and each Person who controls Buyer
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) from and against all losses, claims, damages, liabilities, costs
(including without limitation reasonable attorneys’ fees and disbursements) and
expenses (collectively, “Losses”) arising out of or based upon any untrue or
alleged untrue statement of a material fact contained or incorporated by
reference in any Registration Statement, Prospectus or preliminary prospectus or
Issuer Free Writing Prospectus, or arising out of or based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
the same are based solely upon information furnished in writing to LodgeNet by
or on behalf of Buyer expressly for use therein; provided, however, that
LodgeNet will not be liable to the extent that any Losses arise out of or are
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any preliminary prospectus if either (a) such untrue
statement or alleged untrue statement or such omission or alleged omission was
corrected in a Prospectus or Issuer Free Writing Prospectus provided to Buyer
prior to the confirmation of the sale of Registrable Securities to the Person
asserting the claim from which such Losses arose, and Buyer thereafter failed to
send or deliver a copy of the Prospectus or Issuer Free Writing Prospectus with
or prior to the delivery of written confirmation of such sale in any case in
which such delivery is required under the Securities Act or (b) such untrue
statement or alleged untrue statement or omission or alleged omission was
corrected in an amendment or supplement to the Prospectus or Issuer Free Writing
Prospectus previously furnished by or on behalf of LodgeNet and such Prospectus
or Issuer Free Writing Prospectus as so amended or supplemented was provided to
Buyer prior to the confirmation of the sale of Registrable Securities to the
Person asserting the claim from such Losses arose, and Buyer thereafter failed
to send or deliver such Prospectus or Issuer Free Writing Prospectus as so
amended or supplemented with or prior to the delivery of written confirmation of
such sale in any case in which such delivery is required under the Securities
Act.
                    (b) In the event of the filing of any registration statement
relating to the registration of any Registrable Securities, Buyer will indemnify
and hold harmless LodgeNet, its Affiliates, officers, directors, managers,
partners, stockholders, employers, advisors, agents and other representatives,
and each Person who controls LodgeNet

 



--------------------------------------------------------------------------------



 



    (within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) from and against all Losses arising out of or based upon any
untrue or alleged untrue statement of a material fact contained or incorporated
by reference in any Registration Statement, Prospectus or preliminary prospectus
or Issuer Free Writing Prospectus, or arising out of or based upon any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, and only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
information so furnished in writing by or on behalf of Buyer to LodgeNet
expressly for use in such Registration Statement, Prospectus or preliminary
prospectus or Issuer Free Writing Prospectus. The liability of Buyer for
indemnification under this Section 7.11 in its capacity as a seller of
Registrable Securities under any registration Statement shall not exceed the
amount equal to the net proceeds to Buyer of the Registrable Securities sold
under such Registration Statement.

                    Section 7.12. Contribution. If the indemnification provided
for in Section 7.11 is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any losses, claims, damages
or liabilities referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall to the extent permitted by
applicable law contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the untrue
statement or omission that resulted in such loss, claim, damage or liability, as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by a court
of law by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, that in no event
shall any contribution by Buyer hereunder exceed the net proceeds to Buyer from
the sale of Registrable Securities. The obligations of the parties under
Section 7.11 and this Section 7.12 shall survive completion of any offering of
Registrable Securities and any termination of this Agreement..
                    Section 7.13. Rule 144. To the extent the following make
available the benefits of certain rules and regulations of the SEC which may
permit the sale of registered securities to the public without registration or
pursuant to a registration on Form S-3, LodgeNet agrees to (a) make and keep
public information available as those terms are understood and defined in
Rule 144; (b) use its reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of LodgeNet under the Securities Act
and the Exchange Act; (c) to the extent not available on EDGAR, furnish to Buyer
promptly upon written request a written statement by LodgeNet as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, a copy of the most recent annual or quarterly report of
LodgeNet and such other reports and documents as Buyer reasonably may request in
availing itself of any rule or regulation of the SEC allowing Buyer to sell any
Registrable Securities without

 



--------------------------------------------------------------------------------



 



    registration; and (d) take such other actions as may be reasonably required
by LodgeNet’s transfer agent to consummate any sale of Registrable Securities in
accordance with the terms and conditions of Rule 144.

                    Section 7.14. Participation in Underwritten Offerings.
Notwithstanding anything contained herein to the contrary, Buyer may not
participate in any Underwritten Offering pursuant to a registration hereunder
unless Buyer (a) agrees to sell its securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements all of which shall be
in customary form and reasonably acceptable to Buyer.
                    Section 7.15. Legend. LodgeNet shall cause a legend
substantially similar to the following effect to be placed on each certificate
representing any Shares:
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE AND TRANSFER
IS EFFECTIVE UNDER THE ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER THE ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE ISSUER
TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CONTRACTUAL
LOCK-UP PERIOD PURSUANT TO THAT CERTAIN STOCK PURCHASE AGREEMENT BETWEEN THE
ISSUER AND PAR INVESTMENT PARTNERS, L.P., IN ACCORDANCE WITH AND SUBJECT TO SUCH
LOCK-UP PERIOD, SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED, DISPOSED
OF, ENCUMBERED OR ASSIGNED AND THE ISSUER SHALL NOT BE REQUIRED TO GIVE EFFECT
TO ANY ATTEMPTED SALE, TRANSFER, PLEDGE, DISPOSAL, ENCUMBRANCE OR ASSIGNMENT.
UPON THE WRITTEN REQUEST OF THE HOLDER OF THIS CERTIFICATE, THE ISSUER AGREES TO
REMOVE THIS RESTRICTIVE LEGEND (AND ANY STOP ORDER PLACED WITH ITS TRANSFER
AGENT) WITH RESPECT TO SUCH SECURITIES THAT ARE NO LONGER BOUND BY THE STOCK
PURCHASE AGREEMENT.

 



--------------------------------------------------------------------------------



 



                    If any Shares become eligible for sale pursuant to Rule
144(k) or otherwise cease to be restricted securities, Seller shall, upon the
request of the holder of such Shares, promptly remove the first legend set forth
above from the certificates for such Shares. At any time following the date that
is six months after the Closing Date, Seller shall, upon the request of Buyer,
promptly remove the second legend set forth above from any certificates
representing Shares.
                    Section 7.16. Remedies. Each of the Parties acknowledges and
agrees that in the event of any breach of this Agreement, the nonbreaching Party
would be irreparably harmed and could not be made whole by monetary damages.
Accordingly, the Parties to this Agreement, in addition to any other remedy to
which they may be entitled hereunder or at law or in equity, shall be entitled
to compel specific performance of this Agreement.
                    Section 7.17. Confidentiality. Buyer will, and will cause
its officers, directors, employees, legal counsel, accountants, financial
advisors and other representatives to, hold in confidence any material nonpublic
information received by it pursuant to this Agreement, including without
limitation any material nonpublic information included in any Registration
Statement or Prospectus proposed to be filed with the SEC (until such
Registration Statement or Prospectus has been filed). This Section 7.17 shall
not apply to any information which (a) is or becomes generally available to the
public, (b) was already in Buyer’s possession from a non-confidential source
prior to its disclosure by LodgeNet, (c) is or becomes available to Buyer on a
non-confidential basis from a source other than LodgeNet, provided that such
source is not known by Buyer to be bound by confidentiality obligations or
(d) is required to be disclosed by law.
ARTICLE VIII
TERMINATION
                    Section 8.1. Termination of Agreement.
                    This Agreement may be terminated at any time prior to the
Closing as follows:
                    (a) Buyer and Seller may terminate this Agreement by mutual
written consent;
                    (b) Buyer may terminate this Agreement upon written notice
within five (5) Business Days of being informed by Seller that Seller has
entered into a definitive agreement for a transaction (other than the
Acquisition) with a purchase price in excess of $100,000,000 or that Seller
intends to do so.
                    (c) Buyer may terminate this Agreement upon written notice
within five (5) Business Days of being informed by Seller that Seller has made a
material change to the economic terms or such similar business terms of the
Acquisition or that Seller intends to do so.

 



--------------------------------------------------------------------------------



 



                    (d) Buyer or Seller may terminate this Agreement upon
written notice to the other at any time after the termination of the Liberty
SPA.
                    (e) Buyer may terminate this Agreement by giving written
notice to Seller (i) if Seller has breached any representation, warranty, or
covenant contained in this Agreement in any material respect and such breach has
not been cured by Seller within 30 days after written notice of such breach is
delivered by Buyer to Seller, or (ii) if any of the conditions in Section 5.1
has not been satisfied or if satisfaction of such a condition is or becomes
impossible (other than as a result of the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before such date; or
                    (f) Seller may terminate this Agreement by giving written
notice to Buyer (i) if Buyer has breached any representation, warranty, or
covenant contained in this Agreement in any material respect and such breach has
not been cured by Buyer within 30 days after written notice of such breach is
delivered by Seller to Buyer, or (ii) if any of the conditions in Section 5.2
has not been satisfied or if satisfaction of such a condition is or becomes
impossible (other than in whole or in part as a result of the failure of Seller
to comply with its obligations under this Agreement) and Seller has not waived
such condition on or before such date.
                    Section 8.2. Effect of Termination.
                    (a) Buyer’s and Seller’s right of termination under
Section 8.1 is in addition to any other rights or remedies it may have under
this Agreement or otherwise, and the exercise of a right of termination will not
be deemed an election of remedies. If this Agreement is terminated pursuant to
Section 8.1, all further obligations of the Parties under this Agreement
automatically will terminate; provided, however, that if this Agreement is
terminated by a Party because of the breach of this Agreement by the other Party
or because one or more of the conditions to the terminating Party’s obligations
under this Agreement is not satisfied as a result of the other Party’s failure
to comply with its obligations under this Agreement, the terminating Party’s
right to pursue all legal and equitable remedies for such breach will survive
such termination unimpaired.
ARTICLE IX
MISCELLANEOUS
     Section 9.1. Public Announcements. Prior to the Closing, except as required
by federal securities laws or by obligations pursuant to any listing agreement
with or requirement of any national securities exchange or national quotation
system on which the common stock of LodgeNet is listed, admitted to trading or
quoted, LodgeNet shall not, without the prior written consent of the Buyer, make
any public announcement, press release or similar publicity with respect to this
Agreement or the transactions contemplated by this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 9.2 No Third-Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
     Section 9.3. Successors and Assigns. This Agreement will be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties, provided that the Buyer may without the prior written
consent of Seller, assign this Agreement or any of its rights, interests or
obligations to an Affiliate of Buyer or to the limited partners of Buyer and
provided further that Buyer may make a collateral assignment of its rights, but
not its obligations, under this Agreement to any of its financing sources. In
the event of any Transfer of any Shares to the limited partners of Buyer as
permitted by Section 6.3 and without the need for an express assignment, such
Shares shall be held subject to all of the terms of this Agreement, and by
taking and holding such Shares such persons shall be deemed to have agreed to be
bound by and to perform all of the terms and provisions of this Agreement and
such persons shall be entitled to receive the benefits hereof.
     Section 9.4. Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto and any other agreements and documents referred to in this
Agreement) constitutes the entire agreement between the Parties and supersedes
any prior understandings, agreements, or representations by or between the
Parties, written or oral, to the extent they are related in any way to the
subject matter hereof
     Section 9.5. Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile (with written confirmation of receipt), or
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and facsimile numbers set forth below (or to such other addresses and telecopier
numbers as a Party may designate by notice to the other Parties, provided that
any such change shall be effective only upon receipt by the other Parties):
If to Buyer: PAR Investment Partners, L.P.
c/o PAR Capital Management, Inc.
One International Place, Suite 2401
Boston, MA 02110
Attention: Gina DiMento
Facsimile: 617-556-8875
If to Seller: LodgeNet Entertainment Corporation
3900 West Innovation Street
Sioux Falls, SD 57107
Attention: Scott C. Petersen and James G. Naro
Facsimile: 605-988-1715

 



--------------------------------------------------------------------------------



 



     Section 9.6. Governing Law; Jurisdiction; Remedies. This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Any Proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated by this Agreement may be brought by or against any Party in any
court of competent jurisdiction located in the State of Delaware. Each Party
irrevocably and unconditionally agrees to be subject to the jurisdiction of the
courts of the State of Delaware and of the federal courts sitting in the State
of Delaware and not to object to the jurisdiction of such courts on the basis of
inconvenience of forum or otherwise. Without limiting the generality of the
foregoing, each Party agrees that service of process upon such Party at such
Party’s address as set forth in Section 9.4, together with written notice of
such service to such Party, will be deemed effective service of process upon
such Party. If a Party breaches or threatens to breach this Agreement, the
non-breaching Party may, in addition to all other remedies available to it, seek
equitable remedies, including the remedies of injunction and specific
performance, without the need to post any bond or other security.
     Section 9.7. Amendments and Waivers. No amendment of any provision of this
Agreement will be valid unless the same is in writing and signed by Buyer and
Seller. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant under this Agreement, whether intentional or not, will be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant under this Agreement or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence.
     Section 9.8. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction.
     Section 9.9. Expenses. Except as otherwise expressly provided in this
Agreement, each of Seller and Buyer will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated by this Agreement.
     Section 9.10. Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 9.11. Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.
     Section 9.12. Headings. The Article and Section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
     Section 9.13. Facsimile; Counterparts Signatures. This Agreement may be
executed by facsimile signature and in one or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement
as of the date first written above.

              SELLER:
 
            LODGENET ENTERTAINMENT
CORPORATION
 
            By:
Name: Scott C. Petersen
Title: President and Chief Executive Officer
 
            BUYER:
 
            PAR INVESTMENT PARTNERS, L.P.  
 
  By:   PAR Group, L.P.
 
       
 
      its general partner
 
       
 
  By:   PAR Capital Management, Inc.
 
       
 
      its general partner
 
       
 
  By:    
 
       
 
  Name:
Title:   Edward L. Shapiro
Vice President

[Signature Page to Stock Purchase Agreement]

 